                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

ENOVSYS LLC,
              Plaintiff,
vs.
VERIZON COMMUNICATIONS, INC.,
VERIZON BUSINESS NETWORK
SERVICES, INC., VERIZON ENTERPRISE               CIVIL ACTION NO.: 2:21-cv-00315
SOLUTIONS, LLC, CELLCO
PARTNERSHIP D/B/A VERIZON                        JURY TRIAL DEMANDED
WIRELESS, INC., VERIZON DATA
SERVICES LLC, VERIZON BUSINESS
GLOBAL, LLC, AND VERIZON
SERVICES CORP.


              Defendants.




                              PLAINTIFF ENOVSYS LLC’S
                       CORPORATE DISCLOSURE STATEMENT
       Pursuant to Fed. R. Civ. P. 7.1, Plaintiff Enovsys LLC hereby advices the Court that it

is a privately owned corporation. No publicly held corporation owns ten percent (10%) or more

of Enovsys LLC.

Dated: August 20, 2021                      ZHEN LAW FIRM
                                            By: /s/ Chris J. Zhen                     _
                                            Chris J. Zhen (CA BAR# 275575)
                                            ZHEN LAW FIRM
                                            5670 Wilshire Blvd #1800
                                            Los Angeles, CA 90036
                                            Telephone: (213) 935-0715
                                            chris.zhen@zhenlawfirm.com

                                            Attorneys for Plaintiff Enovsys LLC
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5(a). Accordingly, this document was served on this the 20th
day of August, 2021, on all counsel who have consented to electronic service. Local Rule CV-
5(a)(3)(A).

                                             By: /s/ Chris J. Zhen                    _
                                             Chris J. Zhen
